Citation Nr: 1727912	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  15-42 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for prostatitis, currently rated as 60 percent disabling.

2.  Entitlement to an increased rating for traumatic arthritis of the right ankle (right ankle arthritis), currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1955 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  Jurisdiction of the appeal currently resides with the Jackson, Mississippi, RO.

In a May 2012 Board decision, the issue of entitlement to service connection for headaches, to include as secondary to service-connected hypertension, was referred to the Agency of Original Jurisdiction (AOJ); to date, said issue has not been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

Similarly, the Board recognizes that in a February 2017 submission, the Veteran attempted to raise the issue of entitlement to service connection for residuals of a brain tumor.  Additionally, in a June 2017 Informal Hearing Presentation, the Veteran's representative suggested that a back disorder and bilateral knee disorders were caused or aggravated by the Veteran's service-connected right ankle arthritis.  The Veteran and his representative are advised that a claim for benefits submitted after March 24, 2015, must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1 (p), 3.155, 3.160 (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless file, there is a separate electronic (Virtual VA) file associated with the Veteran's claims.  A review of the claims file reveals that the Veteran submitted additional evidence (to include VA and private treatment records) after the issuance of the October 2015 statement of the case.  This new evidence is subject to initial review by the Board because the Veteran filed his substantive appeal in December 2015, which was after February 2, 2013, when the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 became effective, and he has not requested in writing that the AOJ initially review such evidence.  See 38 U.S.C. § 7105 (e)(1); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The probative evidence of record demonstrates that the Veteran's service-connected prostatitis is predominantly manifested by voiding dysfunction.

2.  For the entire appeal period, the Veteran has been in receipt of a disability rating of 60 percent for prostatitis, which is the maximum schedular rating for prostatitis predominantly manifested by voiding dysfunction.

3.  The probative evidence of record does not demonstrate factors warranting referral for an extraschedular rating for the service-connected prostatitis.

4.  For the entire appeal period, the Veteran's right ankle arthritis is manifested by no more than marked limited motion, even in contemplation of functional loss due to symptoms such as pain, weakness, swelling, fatigability, incoordination, or repetitive motion, or as a result of repetitive motion and/or flare-ups, and does not result in ankylosis, malunion of the os calcis or astragalus, or astragalectomy.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating for prostatitis in excess of 60 percent, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.115a, 4.115b, Diagnostic Code (DC) 7527 (2016).

2.  The criteria for a rating in excess of 20 percent for right ankle arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5010-5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by a March 2014 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records, and post-service VA and private treatment records have been obtained and considered.  In this regard, the Board observes that complete VA treatment records have not been associated with the file since June 2014 and there is an indication in the record that the Veteran has indeed received treatment for the issues on appeal since that time.  However, the Veteran has been an active participant in his appeal and has submitted numerous copies of VA treatment records dating since June 2014 that he feels are relevant to his appeal.  Thus, while complete records have not been associated, there is reason to believe that all relevant records have been associated with the file.  Indeed, during the appeal the Veteran has reported on at least two occasions that all relevant evidence has been provided and has requested that a decision be issued.  (See October 2015 VCAA Notice Response and August 2014 Report of General Information).  Further, he has not identified any additional, outstanding records that have not been requested or obtained.  Given the foregoing, the Board finds that all available and identified records have been associated with the file such that appellate review is appropriate at this time.

The Veteran was also afforded two VA examinations during the course of the appeal period to assess the severity of his service-connected disabilities.  The Board finds that such VA examinations are adequate to decide the issues as they are predicated on a review of the available medical records, claims file, and physical examinations.  In this regard, the Board notes the VA examiners offered opinions as to the severity of the Veteran's disorders and routinely based their conclusions on a review of the available records, to include interviews with the Veteran and a full examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Additionally, while the Veteran's representative asserted in the June 2016 Informal Hearing Presentation that the Veteran's right ankle arthritis has generally worsened over time, neither the Veteran nor his representative have alleged that his service-connected disabilities on appeal have worsened in severity since the last VA examinations.  Rather, they argue that the evidence reveals that the Veteran's disabilities are more severe than the currently assigned ratings for the duration of the appeals periods.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  

With regard to the Veteran's right ankle arthritis, the Board has considered the recent holding of the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), addressing the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

While the VA examination conducted during the appeal period does not reflect all findings as directed by Correia, the Board finds no prejudice to the Veteran in proceeding with the adjudication of his claim for an increased rating for his right ankle arthritis at this time.  Specifically, he is in receipt of the maximum rating for such disability based on limitation of range of motion.  The only way to attain a higher schedular rating is to demonstrate ankylosis of the, which has not been shown at any time pertinent to the appeal.  Therefore, the Board finds the examination report of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath, supra.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

With regard to the Veteran's claim for an increased rating for his right ankle disability, the governing legal authority also provides that disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45; see also Correia, supra.  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

However, consideration of 38 C.F.R. § 4.40 and § 4.45, and the accompanying case law, are not for application when a Veteran's disability is already rated at the maximum rating for limitation of motion.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Applicable law provides that a total disability rating (100 percent) will be assigned for convalescence without regard to other provisions of the Rating Schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release. 38 C.F.R. § 4.30.  In order to attain a temporary total rating, the Veteran must demonstrate that his service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (a).

The appeal period before the Board begins on July 11, 2013, the date VA received the Veteran's claims for increased ratings, plus the one-year look-back period.  Gatson v. Shinseki, 605 F.3d 979, 982   (Fed. Cir. 2010).

A.  Prostatitis

The Veteran contends that he is entitled to a disability rating in excess of 60 percent for his service-connected prostatitis.  He has reported the disability is manifested in use of catheters and bags to assist in voiding, use of absorbent pads that require changing more than four times a day, voiding excessively throughout the day, nocturia, leakage, discomfort, embarrassment, and the need to take prescription medication.  The Veteran has also reported to VA clinicians prostatitis symptoms of reduced stream speed.  

Prostatitis is rated under 38 C.F.R. § 4.115b, DC 7527, either as a urinary tract infection (UTI) or as voiding dysfunction, whichever is predominant.  As discussed more fully below, the Veteran's disability is most appropriately evaluated in terms of voiding dysfunction because the medical evidence of record does not demonstrate that UTIs are the predominant disability resulting from service-connected prostatitis.

Voiding dysfunction is rated under three subcategories, consisting of:  urinary frequency, voiding dysfunction, and obstructed voiding.  38 C.F.R. § 4.115a (2016).  The Veteran is currently rated as 60 percent disabled under the subcategory of voiding dysfunction.  The subcategories of urinary frequency and obstructed voiding do not provide for ratings in excess of 60 percent.  Thus, further discussion of the rating criteria under those subcategories is not required.

For voiding dysfunction, a 60 percent rating is provided where the disability requires the use of an appliance or the wearing of absorbent material which must be changed more than 4 times per day.  A 60 percent rating is the maximum schedular rating that can be assigned for prostatitis predominantly manifested by voiding dysfunction.

The Board observes that, under DC 7527, schedular ratings in excess of 60 percent are provided for prostate gland disabilities that are predominantly manifested by UTIs with poor renal function.  Specifically, where UTIs with poor renal function is the predominant manifestation of the prostate gland disability, a schedular ratings of 80 percent is warranted where there is evidence of renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or creatinine 4 to 8mg%; or the existence of generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is awarded where there is evidence of renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.

In this case, the record is absent for evidence that the Veteran's service-connected prostatitis is predominantly manifested by UTIs with poor renal functioning.  In this regard, the Board acknowledges that the Veteran suffered from a UTI in November 2016 and another in 2014.  Nevertheless, the Board has carefully reviewed the medical records and finds no evidence of treatment specifically for UTIs on a regular basis.  Furthermore, during an April 2014 VA examination, the examiner determined that the Veteran was only treated for one UTI in the preceding year and did not note a history of recurrent symptomatic urinary tract or kidney infections.  Moreover, in his August 2014 notice of disagreement, his December 2015 substantive appeal, and in his statements to the April 2014 VA examiner, the Veteran reported only symptoms related to voiding dysfunction.  Furthermore, there is no evidence, lay or medical, to suggest the Veteran experiences poor renal function.  Thus, even though the Veteran has in the past had UTIs, the record demonstrates that the service-connected prostatitis is predominantly manifested by voiding dysfunction and not by UTIs.  The plain language of DC 7527 is clear that service-connected prostate gland disabilities are to be rated based on voiding dysfunction or UTI, "whichever is predominant," but not both.  As such, the Veteran's service-connected prostatitis is properly rated under the criteria for voiding dysfunction rather than UTI.  Consequently, the criteria for a rating in excess of 60 percent for prostate disabilities predominantly manifested by UTI with poor renal function are not for consideration in this case.

The Veteran also contends that a higher rating is warranted based on his use of medication to treat his prostatitis symptoms.  While it does appear that the Veteran takes some oral medication for his prostatitis symptoms, the criteria for rating voiding dysfunction specifically considers and takes into account the ameliorative effect of medical intervention in the form of catheters and absorbent materials.  As such, the Board therefore finds the rating criteria also consider the ameliorative effect of medication.  Cf. Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).

Additionally, the Board observes that the Veteran has been diagnosed with erectile dysfunction (ED).  The April 2014 examiner, however, specifically stated that the etiology of the Veteran's ED is hypogonadism.  He further observed that it was less likely than not that the Veteran's ED was attributable to his service-connected prostatitis.  Furthermore, the Veteran's claim for service connection for ED was denied in a final Board decision issued in May 2012.  Given the foregoing, the Board finds that entitlement to service connection for ED as due to prostatitis is not warranted.  If the Veteran wishes to file a claim to reopen the previously denied claim, he may do so by submitting the appropriate application to the AOJ.  38 C.F.R. §§ 3.1 (p), 3.155, 3.160 (2016).

As a final matter, the Board acknowledges the Veteran was hospitalized for his prostatitis in November 2016, largely for the administration of intravenous antibiotics.  There is no indication that this hospitalization was related to surgical care requiring one month of convalescence, surgery with severe post-operative residuals, or immobilization by cast.  Thus, the provisions of 38 C.F.R. § 4.30 are not applicable and a temporary total rating for convalescence is not warranted.

While sympathetic to the Veteran's reports of inconvenience and embarrassment related to his prostatitis, in view of the foregoing, the Board concludes that the Veteran's prostatitis, which is predominantly manifested by voiding dysfunction, has been assigned the maximum schedular rating available under 38 C.F.R. 
§ 4.115b, DC 7527.  Therefore, any claim for a higher schedular rating must be denied.

B.  Right Ankle Arthritis

The Veteran generally contends that a higher rating is warranted for his right ankle arthritis based on his use of assistive devices, subjective pain, and the use of pain medication.  He has also reported that a surgical screw (placed in his ankle in conjunction with an in-service surgery) has loosened.

The Veteran has been assigned a 20 percent rating for his right ankle arthritis under 38 C.F.R. § 4.71a, DCs 5010-5271.  Under DC 5271, moderate limitation of motion of an ankle warrants a 10 percent rating; marked limitation of motion of an ankle warrants a 20 percent rating.  While the schedule of ratings does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's Manual (the M21-1).  Specifically, the M21-1 states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k.  

For reference purposes, the normal ranges of motion in the ankle include 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71, Plate II.  

Traumatic arthritis (DC 5010) is rated under the DC pertinent to degenerative arthritis.  Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  In the absence of limitation of motion, DC 5003 provides for a 10 percent rating with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating under DC 5003 requires involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations. 

Also included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from ankle disorders, including DC 5270 (ankylosis), DC 5272 (ankylosis of the subastragalar or tarsal joint), DC 5273 (malunion of the os calcis or astragalus), and DC 5274 (astragalectomy).  

After reviewing the evidence of record, the Board finds that a rating in excess of 20 percent for the Veteran's right ankle arthritis is not warranted.  In this regard, the Veteran is currently in receipt of the maximum schedular rating for his right ankle arthritis under DC 5271.  Indeed, while the Veteran has credibly reported experiencing pain on motion and with prolonged standing or walking, the RO has already assigned him a 20 percent rating based on his painful motion, despite the fact that the Veteran was not noted to have a "marked" loss of motion as identified in the M21-1.  In this regard, he demonstrated 5 degrees dorsiflexion and 30 degrees plantar flexion in the right ankle during an April 2014 VA examination.  Therefore, while the Veteran has competently reported weakness, stiffness, swelling, pain, lack of endurance, fatigue, and the like, such have already been contemplated by his current rating.  Additionally, as the Veteran's disability is already rated at the maximum rating for limitation of motion, the Board need not consider the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the accompanying case law.  Johnston, supra.

Furthermore, based on the foregoing, the Board finds that there is no medical or lay evidence of ankylosis of the ankle, or subastragalar or tarsal joint, or malunion of os calcis or astragalus, or astragalectomy so as to warrant a higher or separate rating under the other DCs referable to the evaluation of the ankle disabilities.  In this regard, as noted above, during the April 2014 VA ankle examination the Veteran exhibited bilateral ankle plantar flexion to 30 degrees and dorsiflexion to 5 degrees without any objective evidence of painful motion; there was no additional loss on repeat.  Thus, the probative evidence clearly demonstrates that the Veteran is capable of right ankle motion, albeit somewhat limited.  Furthermore, the April 2014 VA examiner specifically found no evidence of deformity or ankylosis, nor was there any indication of shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, a malunion of the os calcis or malunion of the astralgus on the right ankle.  Additionally, March 2016 x-ray findings related to the right ankle did not document any of the aforementioned maladies.  Therefore, a higher or separate rating is not warranted under DCs 5270, 5272, 5273, or 5274.

The Board further determines there are no additional symptoms associated with the Veteran's right ankle arthritis, to include impairment of the tibia and fibula, or neurological or muscle impairment, that would warrant consideration of alternative DCs.

The Board observes that the applicable rating criteria (DCs 5010 and 5271) do not facially take into consideration the ameliorative effect of pain medication and the Veteran has asserted that his use of pain medication warrants a higher rating.  While acknowledging the inconvenience that may accompany the need to take pain medication, the Board observes that neither the lay nor medical evidence demonstrates that in the absence of pain medication, the Veteran's right ankle arthritis symptoms would mimic those associated with higher ratings.  Indeed, the evidence suggests that he uses medication to treat pain, a symptom contemplated by the applicable DC.  Ultimately, the Board finds that a higher rating is not warranted based exclusively on the Veteran's need to take pain medication.  

C.  Other Considerations

In reaching its conclusions, the Board acknowledges the Veteran's belief that his prostatitis and right ankle arthritis are more severe than the current disability ratings reflect.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the rating schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology in accordance with the rating criteria.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not considered competent to provide evidence as to more complex medical questions).  The Board finds the medical evidence in which professionals with medical expertise examined the Veteran, acknowledged his reported symptoms, and described the manifestations of such disabilities in light of the rating criteria to be more persuasive than his own reports regarding the severity of such conditions.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected prostatitis and right ankle arthritis; however, the Board finds his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disabilities is not warranted.

The Board has also contemplated whether the case should be referred for consideration of an extraschedular rating.  An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In the instant case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected prostatitis and right ankle arthritis with the established criteria found in the rating schedule.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his disabilities and the functional impairment resulting from symptoms related to such disabilities, which includes, as noted by the VA examiners, urinary frequency and leakage, the need to use absorbent materials, the use of assistive devices for ambulation, decreased mobility, decreased strength, decreased endurance, and difficulty with prolonged standing and sitting.  See DeLuca, supra; Mitchell, supra.  Furthermore, to the extent that such difficulty arises from the Veteran's service-connected disabilities, such is contemplated by the ratings assigned under the rating schedule.  Therefore, there are no additional symptoms of the Veteran's service-connected prostatitis and right ankle arthritis that are not contemplated by the rating schedule to warrant an extraschedular rating. 

In this regard, while the medical evidence of record (specifically the April 2014 VA right ankle examination report) suggests that the Veteran's service-connected right ankle arthritis does not independently warrant the use of an assistive device, the Board has nevertheless considered whether the Veteran's use of such devices warrants extraschedular consideration.  While the use of an assistive device, such as a cane or walker, is not specifically listed in the rating criteria for evaluating ankle disabilities, assistive devices are provided to alleviate the presence of symptoms and/or functional limitations caused by an individual's disability.  For instance, a cane is provided to normalize an abnormal gait pattern that may be limited by pain, weakness, or decreased endurance.  The symptoms that necessitate use of an assistive device are fully contemplated by the rating criteria and associated regulations, and the use of such assistive device directly addresses a veteran's functional limitations.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The Board has fully considered the regular use of an assistive device in the Veteran's case as it relates to the symptomatology and functional independence associated with his right ankle disability, but finds that the use of such devices does not create an exceptional disability picture such that the rating criteria is inadequate.

Similarly, the Veteran's 60 percent rating for prostatitis contemplates his use of catheters, his use of absorbent materials, and his discomfort.  Further, to the extent an argument has been made that the need to use oral medication is not contemplated by the rating assigned (which the Board has found is contemplated), there is no evidence in the record that such results in frequent hospitalizations or marked interference with his employment.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   

However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  

In the instant case, the Veteran has frequently referenced his desire for a 100 percent rating due to his service-connected disabilities.  Nevertheless, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, while (as noted above) the Veteran has frequently requested a 100 percent rating, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his prostatitis and right ankle disability.  Additionally, the examiners who performed the April 2014 VA examinations respectively opined that the Veteran's service-connected prostatitis and right ankle disability did not impact his ability to work.  Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record in connection with his increased rating claims decided herein and, consequently, no further consideration of such is necessary at this time.

Ultimately, the Board finds the preponderance of the evidence is against a rating in excess of 60 percent for prostatitis and a rating in excess of 20 percent for right ankle arthritis.  Therefore, the benefit of the doubt doctrine is not applicable, and the Veteran's claims for increased ratings are denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a disability rating in excess of 60 percent for prostatitis is denied. 

A rating in excess of 20 percent for right ankle arthritis is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


